EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on February 9, 2021 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received December 14, 2020  (the “Response”).  In response to the Response, the previous rejections of claims 1–20 under 35 U.S.C. § 103 
are WITHDRAWN.
Claims 1–7, 9–17, 19, and 20 are pending.

Information Disclosure Statement (IDS)
The IDS filed November 11, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Provisional Application
Applicants’ claim for the benefit of a prior-filed provisional application 62/557,330 (the ‘330 Prov.) under 35 U.S.C. § 119(e) is acknowledged.
The instant application must be an application for a patent for an invention which is also disclosed in the provisional application for which benefit is claimed.  The disclosure of the invention in the provisional application and in the instant application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a), except for the best mode requirement.  See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551 (Fed. Cir. 1994); see also MPEP § 211.05 (citing Transco and New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294 (Fed. Cir. 2002)).
The disclosure of the provisional application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for claims 1–7, 9–17, 19, and 20 of the instant application.
Notably, claim 1 was amended to recite “wherein the transceiver transmits a time field along with the transaction identifier, wherein the time field comprises a duration for which the transaction identifier maps to the transaction.”  Paragraph 76 of the ‘330 Prov. provides, at best, “[t]he block header includes a version field, a previous block header hash field, a Merkle root hash field, a time field, an nBits field, and a nonce (i.e., an arbitrary binary value) field.”  The ‘330 Prov., however, does not disclose time field comprising a duration for which the transaction identifier maps to the transaction.  Accordingly, the ‘330 Prov fails to provide adequate support or enablement in the manner provided by § 112(a).  Claims 14 by analogy.  
Accordingly, claims 1–7, 9–17, 19, and 20 are not entitled to the benefit of the ‘330 Prov.  See MPEP § 211.05 (reciting “[i]f a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application.”).

Allowable Subject Matter
Claims 1–7, 9–17, 19, and 20 allowed.
Regarding claim 1, while Fay et al. (US 2016/0292672 A1; published Oct. 6, 2016) teaches an assigned transaction identifier (exchange item 100 assigns transaction identifier “10 AAPL @ 100 EUR” at fig. 3C; ¶¶ 69–70) to a transaction (“Sell 10 AAPL @ 100 EUR” in exchange for small transaction fee of 0.001 BTC at ¶ 67; “OK” confirmation including wallet identifier 310 at ¶ 67; fig. 3B), and a transceiver (fig. 1, item 108) that propagates the assigned transaction identifier to one or more additional peer nodes (orders in book item 104 are delivered to remote computing clients via market data hub 314 at fig. 3D and ¶ 71; Fay at least suggests transaction identifier “10 AAPL @ 100 EUR” is propagated to remote computing clients via market data hub 314, as illustrated in fig. 3D; see also fig. 2B, step 249 and ¶ 45) and one or more additional servers (exchange item 100 propagates bytes of the blockchain as trade information to “existing back office systems (e.g., C&S, FINRA, etc.)” at ¶ 82) in a blockchain distribution network (fig. 1, network item 110),
the prior art of record does not teach wherein the transceiver transmits a time field along with the transaction identifier, wherein the time field comprises a duration for which the transaction identifier maps to the transaction.
Claim 14 by analogy.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 10361869 B2;
Klarman et al., bloXroute: A Scalable Trustless Blockchain Distribution Network WHITEPAPER, BloxRoute Labs, Whitepaper, Ver. 1.2, 1–15 (Nov. 2019); and 
Klarman et al., Mining the Web with Webcoin, 165–77 (Dec. 2018).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  
Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449